Citation Nr: 0910091	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Martinsburg, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of dental expenses 
incurred at City Hospital on May 26, 1999.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The record reflects that the Veteran served on active duty 
from March 1987 to March 1991.  

This matter arises from a September 2006 decision in which 
the VAMC denied the Veteran's claim for payment or 
reimbursement of unauthorized dental expenses.  In July 2007, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2007.  

The Board notes that, in the September 2007 SOC, the VAMC 
characterized the issue as denial of payment of unauthorized 
dental expenses, adding that the Veteran's contention was 
that VA should pay for non-VA dental care at the offices of 
Drs. Russell, Pike, and Salzer, P.C., from April 2, 1997 
until August 10, 2005.  However, in her claim for 
reimbursement, the Veteran clearly stated that she was 
writing in reference to a debt incurred in 1999, 
specifically, the cost of temporomandibular joint surgery.  
With her claim, she submitted a copy of the bill for the 
surgery, which included charges for treatment by Drs. 
Russell, Pike, and Salzer dated from April 2, 1997 to August 
10, 2005.  In the September 2006 denial, the VAMC denied the 
claim for dental reimbursement.  In her July 2007 NOD, the 
Veteran expressed disagreement with the denial of payment for 
surgery in May 1999.  She reiterated the an August 2007 
statement and her October 2007 substantive appeal that she 
wished to appeal the denial of fee services for 
temporomandibular joint surgery in May 1999.  Therefore, in 
light of her consistent assertions, the Board has 
characterized the issue on appeal as reflected on the title 
page.  

For the reasons expressed below, the claim on appeal is being 
remanded to the VAMC.  VA will notify the Veteran when 
further action, on her part, is required.   



REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

As a preliminary matter, the record before the Board consists 
of the combined health record; however, the claims file has 
not been forwarded to the Board for appellate review.  As 
noted in the introduction, the combined health record 
reflects that the Veteran served on active duty from March 
1987 to March 1991, as these are the dates reported in the 
September 2007 SOC; however, actual verification of service 
is not of record.  In addition, the SOC indicates that the 
Veteran filed her claim for reimbursement of non-VA dental 
expenses in September 2006; however, in her statement seeking 
reimbursement, the Veteran stated that she was writing in 
reference to a debt which she incurred in 1999, which she had 
been trying to resolve for a couple of years.  Pursuant to 
38 C.F.R. § 17.126, a threshold requirement for payment or 
reimbursement of unauthorized medical expenses is that such a 
claim be filed within two years of such treatment.  See 38 
C.F.R. § 17.126(a) (2008).   As any earlier claims for 
reimbursement of dental expenses which may be associated with 
the claims file are pertinent to the issue on appeal, the 
Veteran's claims file should be secured for consideration.  

In her September 2006 claim for reimbursement, the Veteran 
reported that she was being treated for temporomandibular 
joint at the Martinsburg VAMC, and had a necessary surgery 
performed at a non-VA facility, by a surgeon who was employed 
by VA.  In her NOD, she reported that she had been referred 
to the non-VA dental facility by the Martinsburg VAMC dental 
clinic.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2008).  Whether treatment was authorized is a factual, 
not a medical, determination.  Similes v. Brown, 5 Vet. App. 
555 (1994); see 38 U.S.C.A. § 1703(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 17.54 (2008).  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and is 
medically determined to have been in need of care or 
treatment to make possible the veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which 
was interrupted because of such illness, injury, or dental 
condition; and (b) such treatment was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 17.52, 17.120 (2008).

The VAMC characterized the issue as entitlement to payment of 
unauthorized dental expenses.  In the September 2006 denial 
of the claim, the VAMC found that the care rendered was not 
for a medical emergency.  In the September 2007 SOC, the VAMC 
stated that the Veteran did not receive authorization from 
VA, nor did she request services through her Chapter 31 
vocational rehabilitation counselor.  Despite the conclusion 
of the VAMC that the dental treatment was not authorized by 
VA, in light of the Veteran's contention that she was 
referred to the non-VA dental provider by the Martinsburg 
VAMC, the Board finds that records of VA treatment prior to 
the May 1999 surgery, if not contained in the claims file, 
should be associated with the record.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Martinsburg VAMC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

While this matter is on remand, the RO should also associate 
with record any existing VA vocational rehabilitation folder 
or records.  In an August 2007 statement, the Veteran argued 
that she was eligible for the temporomandibular joint surgery 
because she was enrolled and going to school under VA's 
vocational rehabilitation program.  As a vocational 
rehabilitation folder could potentially include records 
regarding authorization for non-VA dental treatment, the RO 
should associate with the claims file any such folder or 
records.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the Veteran should explain 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal. 

As a final matter, the Board points out that, in May 2007, 
the Veteran filed a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) naming the 
North Carolina Division of Veterans Affairs as her 
representative.  However, the VAMC did not send a copy of the 
September 2007 SOC to the Veteran's representative.  
Moreover, the combined health record does not contain a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) from the North Carolina Division of Veterans Affairs.  
On remand, the Veteran's representative should be given an 
opportunity to review the case and provide argument on the 
Veteran's behalf.  See 38 C.F.R. § 20.600.  

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should obtain the Veteran's 
claims file and associate it with the 
combined health record.  

2.  If not already associated with the 
claims file, the VAMC should associate 
with the claims file any VA Chapter 31 
vocational rehabilitation folder or 
records.

3.  If not already associated with the 
claims file, the VAMC should obtain all 
records of dental evaluation and/or 
treatment regarding referral to the non-
VA dental provider in May 1999 from the 
Martinsburg VAMC.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The VAMC should send to the Veteran 
and her representative a letter asking 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The VAMC's letter should clearly explain 
to the Veteran that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).   

5.  If the Veteran responds, the VAMC 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

8.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran and her representative an 
appropriate supplemental SOC (SSOC)) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



